We granted the defendant’s application for further appellate review. See McDonald v. Town Manager of Southbridge, 39 Mass. App. Ct. 479 (1995). We agree with the conclusion stated by the Appeals Court. We add only that a municipality may adopt reasonable regulations, see G. L. c. 32B, § 14 (1994 ed.), as has been done under G. L. c. 32A, § 3 (1994 ed.), concerning participation in a municipality’s program under G. L. c. 32B (1994 ed.) by a retiree who was not a participant in such a program at the time of retirement.
The judgment is reversed and the case is remanded to the Superior Court for further proceedings.

So ordered.

Richard Eric Brody (Florence Chandler with him) for the defendant.
Michael Caplette for the plaintiff.